department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division - number release date date apr person to contact identification_number ‘velephone number in reply refer to uil last date for filing a petition with the tax_court certified mail return reccipt requested dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code trc our favorable determination_letter to you dated october is hereby revoked and you are no longer exempt under sec_501 as an organization described in sec_501 of the irc effective january our adverse determination was made for the following reasons you have not established that you are organized and operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes within the meaning of sec_501 you have not established that no part of your net_earnings inure to the benefit of any private_shareholder_or_individual contributions to your organization are no longer deductible under sec_170 of the code you are required to file federal_income_tax returns on form_1120 ‘these returns should be filed with the appropriate service_center for the year ending december and for all years thercafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the you may write to the courts at the tules for initiating suits following addresses for declaratory_judgment united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service t'as is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs ifyou qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number ate shown in the heading of this letter sincerely youts waa7ama ceokte enclosures publication maria hooke director exempt_organizations examinations department of the treasury yi internal_revenue_service tax exempt and government entities irs exempt_organizations examinations date october oot taxpayer_identification_number number form tax_year s ended person to contact id number contact numbers telephone fax number manager's name id number manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also letter rev catalog number 34809f may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely director eo examinations letter rev catalog number 34809f enclosures report of examination form_6018 form_4621 copy of form 1023ez copy of determination_letter dated october publication publication letter rev catalog number 34809f form 886a department of the ‘i'rcasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended date of notice october 20xx issues whether which qualified for exemption from federal_income_tax under sec_501 of the internal_revenue_code should be revoked due to its failure to meet the organizational_test facts recognition of exemption under sec_501 of the internal_revenue_code on september 20xx organization granted exemption as a c on october 20x effective date is august 20xx organization checked on form 1023ez they will be organized and operated exclusively for charitable purpose filed the 1023ez streamlined application_for the organization was selected for audit to ensure that the examined organization's activities and operations align with its approved exempt status an organization exempt under c needs to be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and to foster national and amateur sports competition the organization sent in a copy of their organizing documents dated august 20xx these documents have the required clauses and verbiage required the organizing documents are date stamped by the state of the organizations purpose is to maintain a charity which would be used for the benefit of our members in case there was ever another tragic incident in our state this would include the loss of one life or multiple lives we do not at this time intend to have regular fundraising events we need this charity so that when a fire fighter losses their life in the line of duty we have a means to accept contributions on behaif of his or her family law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual treasury regulation section c -i a i states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one form 886-a rev department of the treasury - internal_revenue_service page -1- form 886a department of the ‘t'reasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1 c -i b i i provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit its purposes to one or more exempt purposes and do not expressly empower it to engage otherwise than as an insubstantial part in activities which in themselves are not in furtherance of one or more exempt purposes treas reg section c -i c i states that an organization will be regarded as operated exclusively for one or more exempt purposes only if accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities which sec_1 c -1 d ii states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it revrul_67_367 1967_2_cb_188 describes an organization whose sole activity was the operation of a scholarship plan for making payments to pre-selected specifically named individuals the organization established a plan whereby it entered into agreements with subscribers the subscribers deposited a certain amount of money with a designated bank the subscriber also named a specific child to be the recipient of the scholarship money the recipient received the scholarship around the time he or she were to begin college the organization did not qualify for exemption under sec_50i c of the code because it was serving the private interests of its subscribers rather than serve public charitable and educational interests revrul_69_175 1969-1c b describes an organization which was formed by parents of pupils attending a private school the organization provided bus transportation to and from the school for those children whose parents belong to the organization the organization did not qualify for exemption under sec_501 of the code because it served a private rather than public interest revrul_81_58 1981_1_cb_331 describes an organization formed to provide retirement payments to its members or death_benefits to the beneficiaries of the members its income is used to provide direct economic benefits to members although the class of employees benefited by the organization consists of police officers engaged in the performance of essential and hazardous public services and there is an incidental benefit provided by the organization to the larger community the fact remains that the primary benefits from the organization are limited to its members the organization which is primarily engaged in providing retirement benefits to members and death_benefits to the beneficiaries of members does not qualify for exemption from federal_income_tax under sec_50i c of the code as a social_welfare_organization form 886-a rev department of the treasury - internal_revenue_service page -2- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended in 326_us_279 the supreme court determined that the presence of a single non-exempt purpose if substantial in nature will destroy exemption under sec_50i c regardless of the number or importance of any other exempt purposes in 661_fsupp_765 e d va the u s district_court held that as a matter of law the association could not establish that it was organized and operated for a charitable purpose under sec_501 because a substantial purpose of the association and its activities were intended to serve the pecuniary interests of its members a non-exempt purpose the court held that the association could not qualify as an organization operated exclusively for the promotion of social welfare under sec_501 either application of law you failed the operational_test as described in sec_1_501_c_3_-1 you are primarily operated for the non-exempt private benefit of your members and not exclusively for exempt purposes in order to qualify for exemption under sec_50i c of the code you must serve a public rather than a private interest as described in sec_1 c -i d i ii you are similar to the organization described in revrul_67_367 like that organization your activities serve to benefit the private interests of your members rather than the public like the organization described in revrul_69_175 you were formed to provide benefits to your members in your case a substantial portion of your activities consists of providing death_benefits to members the payment of these benefits serves private interests precluding you from exemption the supreme court held in better business bureau that a single nonexempt purpose if substantial in nature precludes an organization from qualifying under sec_501 no matter the number or importance of truly exempt purposes despite the other qualifying charitable activities that you conduct your activity of providing benefits to your members in the event of death catastrophic illness or injury is substantial and serves private non-exempt purposes similar to the organization in revrul_81_58 your income is used to provide direct economic benefits to your members this ruling stated that an organization which is primarily engaged in providing benefits to members does not qualify for exemption under sec_501 of the code as a social_welfare_organization if providing payments to members is too much private benefit under sec_501 it is logical to conclude that it is also too much private benefit to qualify under sec_50l c this was confirmed in police benevolent association where the court determined that an organization providing retirement and death_benefits to members could not qualify for exemption under sec_501 or sec_501 due to the private benefit to members you are similar to these associations because your only activity is providing benefits to your members and is serving private interests which is a non-exempt purpose and precludes you from exemption under sec_501 form 886-arev department of the treasury - internal_revenue_service page -3- department of the treasury - internal_revenue_service form 886a explanation of items name of taxpayer schedule no or exhibit year period ended conclusion based on the facts and circumstances presented we conclude that you do not qualify for recognition of exemption from federal_income_tax as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to the organization are not deductible under sec_170 20xx is revoked to effective date of exemption january form 886-a rev department of the treasury - internal_revenue_service page -4-
